82 F. Supp. 218 (1948)
THE ATLANTA.
GIANNELIS et al.
v.
THE ATLANTA.
CARAVAN SHIPPING CORPORATION
v.
THE ATLANTA.
CORINTHIAN S. S. CO., S. A.,
v.
CARAVAN SHIPPING CORPORATION.
COOK
v.
THE ATLANTA.
Nos. 505, 506, 507.
United States District Court S. D. Georgia, Savannah Division.
August 27, 1948.
*219 *220 *221 *222 *223 *224 *225 *226 *227 *228 *229 *230 *231 *232 *233 *234 *235 *236 *237 *238 *239 *240 *241 Anderson, Connerat, Dunn & Hunter, of Savannah, Ga., for Caravan Shipping Corporation.
Harry P. Anestos, of Savannah, Ga., for Corinthian S. S. Co., S. A.
Stephens & Gignilliat, W. Leon Friedman, and R. W. McDuffee, all of Savannah, Ga., for Theodore A. Kolgaklis, James C. Nash, and Alexander Vergas.
Robert E. Falligant, of Savannah, Ga., for Oceanic Ship Scaling & Printing Co., Inc.
William F. Braziel, of Savannah, Ga., for Demetrious Pantazopoulos, Captain, S.S. Atlanta.
John J. Sullivan, of Savannah, Ga., for R. M. Cook, Marine Surveyor.
George G. McCoy and George N. Peter Pahno, both of Savannah, Ga., for Ioannis Giannelis et al., members of crew S.S. Atlanta.
Albert L. Cobb, of Savannah, Ga., for John Georgaros.
O. H. Page, Jr., of Savannah, Ga., for Atlantic Coast Line R. Co.
J. Saxton Daniel, U. S. Dist. Atty., of Savannah Ga., for the United States.
SCARLETT, District Judge.
There being no exceptions filed to the Special Commissioner's report, but the parties affected being in Court and consenting:
It is ordered, decreed and adjudged that the report of the Commissioner be adopted and approved and made the order and finding of this Court, except that by consent of all parties judgment is rendered for the Caravan Shipping Corporation in the sum of Six Thousand Seven Hundred Fifty ($6,750) Dollars instead of the sum shown in the Commissioner's report; in all other respects, the same being confirmed as rendered.
The Clerk of this Court will forthwith distribute the sums found for the parties to their respective attorneys of record, from *242 the proceeds of sale of said vessel now on deposit in the registry of this Court.
After evidence heard, a reasonable fee is fixed for A. A. Lawrence, Esq., Special Commissioner, in the sum of One Thousand Two Hundred Fifty ($1,250.00) Dollars and One Hundred ($100) Dollars to said Commissioner for out-of-pocket expenses incurred by him in the preparation and mimeographing of his said report.